DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 05/05/2022.  Claims 1-2 and 6-10 remain pending for consideration on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “expansion member” corresponds to a capillary tube or an expansion valve as described in paragraph [0066] of the specification of the application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “…to receive an article from the outdoor area …” and “…a first storage room to store an article …” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claims 2 and 7-10 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (US. 20190231106 A1, herein after referred to as Kaiserman) in view of Kim et al. (CN. 106662388 A, herein after referred to as Kim).
Regarding claim 1, Kaiserman teaches a storage system (delivery compartment 700 Fig. 7) for a house entrance (Fig. 3), the storage system comprising: an entrance refrigerator (second cavity 710 Fig. 7).
Kaiserman teaches the invention as described above but fails to explicitly teach the entrance refrigerator comprising: a cabinet configured to be embedded in an outer wall partitioning an indoor area and an outdoor area and to receive an article from the outdoor area through a first opening, the cabinet including: a first surface having the first opening; a second surface having a second opening; and a storage space; a first door configured to selectively open and close the first opening; a second door configured to selectively open and close the second opening.
However, another embodiment of Kaiserman teaches the entrance refrigerator comprising: a cabinet (see below annotated Fig. of Kaiserman) configured to be embedded in an outer wall (wall 402 Fig. 4 and paragraph [0008]) partitioning an indoor area and an outdoor area (see below annotated Fig. of Kaiserman) and to receive an article (paragraph [0045]) from the outdoor area through a first opening (first opening 424 Fig. 4), the cabinet including: a first surface (see below annotated Fig. of Kaiserman) having the first opening; a second surface (see below annotated Fig. of Kaiserman) having a second opening (second opening 426 Fig. 4); and a storage space (interior cavity 420 Fig. 4); a first door (first door 404a Fig. 4) configured to selectively open and close the first opening (paragraph [0045] and Fig. 4); a second door (second door 404 b Fig. 4) configured to selectively open and close the second opening (paragraph [0045] and Fig. 4).

    PNG
    media_image1.png
    711
    668
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of one embodiment of Kaiserman to include an entrance refrigerator comprising: a cabinet configured to be embedded in an outer wall partitioning an indoor area and an outdoor area and to receive an article from the outdoor area through a first opening, the cabinet including: a first surface having the first opening; a second surface having a second opening; and a storage space; a first door configured to selectively open and close the first opening; a second door configured to selectively open and close the second opening in view of the teachings of a different embodiment of Kaiserman to allow for the storage space to be accessible from both side of the wall.
Kaiserman teaches the invention as described above but fails to explicitly a partition plate configured to partition the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembly including a heat absorption part and a heat dissipation part; and a first storage disposed adjacent to the entrance refrigerator and including: a first storage compartment; and a machine room cover configured to partition the first storage compartment into a first storage room to store an article and a machine room to accommodate the heat dissipation part, wherein the heat dissipation part includes: a compressor configured to compress a refrigerant;   a main condenser configured to condense the refrigerant after passing through the compressor; and a condenser fan disposed adjacent to the main condenser, wherein the heat absorption part includes: an expansion member configured to expand the refrigerant after passing through the main condenser; an evaporator configured to evaporate the refrigerant after passing through the expansion member; and an evaporator fan disposed adjacent to the evaporator, and wherein the heat dissipation part is received in the machine room of the first storage, and the heat absorption part is received in the cold air generating compartment of the entrance refrigerator.
However, Kim teaches a partition plate (cover 23 Fig. 4) configured to partition the storage space into a storage compartment (refrigerating chamber 12 Fig. 4) at a front of the storage space (see below annotated Fig. of Kim) and a cold air generating compartment (first cooling chamber 31 Fig. 4) at a rear of the storage space (see below annotated Fig. of Kim); a cold air supply assembly (refrigerating circulation structure 1 Fig. 2) configured to supply cold air to the storage space, the cold air supply assembly including a heat absorption part (first expander 141, first evaporator 150, and blower fan 155 Fig. 2) and a heat dissipation part (first compressor 110, first condenser 120 and blower fan 125 Fig. 2); and a first storage (see below annotated Fig. of Kim) disposed adjacent to the entrance refrigerator (see below annotated Fig. of Kim) and including: a first storage compartment (see below annotated Fig. of Kim); and a machine room cover (see below annotated Fig. of Kim) configured to partition the first storage compartment into a first storage room (freezing chamber 13 Fig. 4) to store an article and a machine room (machine room 30 Fig. 4) to accommodate the heat dissipation part, wherein the heat dissipation part includes: a compressor (first compressor 110 Fig. 2) configured to compress a refrigerant (paragraph [009]);   a main condenser (first condenser 120 Fig. 2) configured to condense the refrigerant after passing through the compressor; and a condenser fan (blower fan1225 Fig. 2) disposed adjacent to the main condenser, wherein the heat absorption part includes: an expansion member (first expander 141 Fig. 2) configured to expand the refrigerant after passing through the main condenser; an evaporator ( first evaporator 150 Fig. 2) configured to evaporate the refrigerant after passing through the expansion member; and an evaporator fan (blower fan 155 Fig. 2) disposed adjacent to the evaporator, and wherein the heat dissipation part is received in the machine room of the first storage (Fig. 3), and the heat absorption part is received in the cold air generating compartment of the entrance refrigerator (Fig. 3).

    PNG
    media_image2.png
    754
    941
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of Kaiserman to include a partition plate configured to partition the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembly including a heat absorption part and a heat dissipation part; and a first storage disposed adjacent to the entrance refrigerator and including: a first storage compartment; and a machine room cover configured to partition the first storage compartment into a first storage room to store an article and a machine room to accommodate the heat dissipation part, wherein the heat dissipation part includes: a compressor configured to compress a refrigerant;   a main condenser configured to condense the refrigerant after passing through the compressor; and a condenser fan disposed adjacent to the main condenser, wherein the heat absorption part includes: an expansion member configured to expand the refrigerant after passing through the main condenser; an evaporator configured to evaporate the refrigerant after passing through the expansion member; and an evaporator fan disposed adjacent to the evaporator, and wherein the heat dissipation part is received in the machine room of the first storage, and the heat absorption part is received in the cold air generating compartment of the entrance refrigerator in view of the teachings of Kim to provide refrigeration for stored items.
The combined teachings teach the invention as described above but fail to explicitly teach the machine room cover configured to block air flow between the machine room and the first storage room.  However, one of ordinary skill in the art would recognize that the machine 30 of Kim would be insulated from chambers 12 and 13 to prevent the machine room from heating the chambers.
Furthermore, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach further comprising a second storage (third cavity 715 Fig. 7 of Kaiserman) disposed adjacent to the entrance refrigerator (second cavity 710 Fig. 7 of Kaiserman), the second storage having a second storage compartment (third cavity 715 can be used for receipt of foods or goods paragraph [0053] of Kaiserman).
Regarding claim 9, the combined teachings teach wherein each of the storage space (second cavity 710 Fig. 7 of Kaiserman), the first storage compartment (first cavity 705 Fig. 7 of Kaiserman), and the second storage compartment (third cavity 715 Fig. 7 of Kaiserman) are configured to be maintained at different temperatures (paragraph [0053] of Kaiserman).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim and in further view of Woo et al. (KR. 20150082058 A, herein after referred to as Woo).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach wherein the cabinet further includes a drain hole extending through a bottom of the cold air generating compartment, wherein the drain hole is located below the evaporator, and wherein the bottom of the cold air generating compartment is sloped toward the drain hole.
However, Woo teaches a refrigerator wherein the cabinet (cabinet 300 Fig. 2) further includes a drain hole (drain hole 753 Fig. 40) extending through a bottom of the cold air generating compartment (first cool air duct 700 Fig. 2), wherein the drain hole is located below the evaporator (first evaporator E1 Fig. 40), and wherein the bottom (inclined surface 751 Fig. 3) of the cold air generating compartment is sloped toward the drain hole (Fig. 40) to allow for drainage of the condensed water.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include a drain hole extending through a bottom of the cold air generating compartment, wherein the drain hole is located below the evaporator, and wherein the bottom of the cold air generating compartment is sloped toward the drain hole in view of the teachings of Woo to allow for drainage of the condensed water.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim and in further view of Chun et al. (US. 20050120738 A1, herein after referred to as Chun).
Regarding claim 7, the combined teachings teach wherein the machine room cover abuts against a rear wall (see below annotated Fig. of Kim) of the first storage compartment to form the machine room in the first storage compartment.

    PNG
    media_image3.png
    750
    630
    media_image3.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach wherein the first storage further comprises a back cover positioned at a rear surface of the machine room, the back cover including a plurality of holes, the plurality of holes of the back cover being configured to allow external air to flow into the machine room and air inside the machine room to be discharged to outside of the first storage.
However, Chun teaches wherein the first storage further comprises a back cover (back cover 46 Fig. 10) positioned at a rear surface of the machine room (paragraph [0083]), the back cover including a plurality of holes (suction holes 461, discharge holes 462, guide passing slot 463, and vent holes 464 Fig. 10), the plurality of holes of the back cover being configured to allow external air to flow into the machine room and air inside the machine room to be discharged to outside of the first storage (paragraphs [0087] and [0088]) to allow for cooling of the machine room.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include the first storage further comprising a back cover positioned at a rear surface of the machine room, the back cover including a plurality of holes, the plurality of holes of the back cover being configured to allow external air to flow into the machine room and air inside the machine room to be discharged to outside of the first storage in view of the teachings of Chun to allow for cooling of the machine room.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim and in further view of Athanasiou Athanasios (DE. 102012216849 A1, herein after referred to as Athanasios).
Regarding claim 10, the combined teachings teach further comprising an auxiliary condenser (auxiliary condenser 223 Fig. 2 of Kim) connected to the main condenser in series (Fig. 2 of Kim), wherein the auxiliary condenser and the main condenser are configured to operate simultaneously (Fig. 2 of Kim).
The combined teachings teach the invention as described above but fail to explicitly teach an auxiliary condenser mounted to an external rear surface of the cabinet.
However, Athanasios teaches a refrigerator with an auxiliary condenser (condenser 8 Fig. 2) mounted to an external rear surface of the cabinet (corpus 2 Fig. 2) to allow for outside air to cool the condenser.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include an auxiliary condenser mounted to an external rear surface of the cabinet in view of the teachings of Athanasios to allow for outside air to cool the condenser.

Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments that Kaiserman, Woo, and Athanasios fail to teach or suggest “wherein the heat dissipation part is received in the machine room of the first storage, and the heat absorption part is received in the cold generating compartment of the entrance refrigerator”, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kim is relied upon to teach the heat dissipation part (first compressor 110, first condenser 120 and blower fan 125 Fig. 2) is received in the machine room (Fig. 3) of the first storage, and the heat absorption part (first expander 141, first evaporator 150, and blower fan 155 Figs. 2) is received in the cold air generating compartment (Fig. 3) of the entrance refrigerator. Therefore, the rejection is maintained.

In response to Applicant’s arguments that Kim fails to teach or suggest wherein the heat dissipation part is received in the machine room of the first storage, and the heat absorption part is received in the cold air generating compartment of the entrance refrigerator, Examiner disagrees. Kim teaches the heat dissipation part (first compressor 110, first condenser 120 and blower fan 125 Fig. 2) is received in the machine room (Fig. 3) of the first storage, and the heat absorption part (first expander 141, first evaporator 150, and blower fan 155 Figs. 2) is received in the cold air generating compartment (Fig. 3) of the entrance refrigerator. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763